Citation Nr: 1204411	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of that proceeding is of record.  The Veteran submitted additional evidence directly to the Board at the time of his hearing, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that bilateral hearing loss is etiologically related to active service.  

2.  The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus, which he contends are the result of his exposure to acoustic trauma while serving in a field artillery unit during service.  He contends that he was not issued any hearing protection and denied any post-service noise exposure.  The Veteran also contends that he has had tinnitus since his time in service.  See May 2010 statement in support of claim; December 2011 hearing transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with hearing acuity or tinnitus.  At the time of the Veteran's discharge, physical examination of his ears, nose and throat revealed a mastoidectomy scar but there were no findings related to hearing loss or tinnitus.  The Board notes that no audiometric testing was performed at this time, though whispered voice test revealed 15/15, bilaterally.  See February 1946 report of physical examination of enlisted personnel prior to discharge, release from active duty, or retirement.  

The Veteran underwent a VA audio examination in June 2010.  He reported military noise exposure in the artillery and denied recreational and occupational noise exposure.  He also denied a history of head trauma/skull fracture; dizziness, vertigo or imbalance; a diagnosis of neurological involvement; chemotherapy; long term IV antibiotics or known ototoxic drugs; otologic pathology; and familial hearing loss.  A current complaint of tinnitus was noted.  The Veteran reported that it was bilateral, constant, and had always been present, though he could not be specific about onset or circumstances of onset.  Otoscopy showed debris/wax in the right ear and tympanic membranes and/or landmarks were not sighted.  The left ear was clear.  Immittance measurements supported the presence of obstruction in the ear canal, with immobile tympanograms, absent acoustic reflexes and asymmetry of PVT relative to left ear.  The left side showed a within normal limits tympanogram and present ipsilateral acoustic reflexes.  The Veteran was advised of the findings and recommendations and was escorted to the C&P office for rescheduling and ENT appointment for ear debris removal.  

A July 2010 addendum indicated that no information or statement regarding the Veteran's current hearing sensitivity could be determined at that time given his poor response reliability during C&P audiology exam.  Puretone responses were unreliable and could not be replicated.  Half-word spondee responses were given and were not in agreement with Puretone averages.  Speech recognition testing could not be initiated without reliable SRT baseline.  Re-instruction was provided with no change in performance.  Review of VA medical records failed to reveal any history of cognitive disorders that may interfere with results.  Given this information, the examination was not adequate for rating purposes.  

The Veteran underwent another VA audio examination in October 2010, which was conducted by the same individual who conducted the June 2010 examination.  The Veteran's claims folder was reviewed and the examiner noted that he had passing results on whispered voice test for both ears at the time of induction and separation, dated April 1943 and February 1946, respectively.  The Veteran reported that his chief complaints were hearing loss and tinnitus.  He again reported military noise exposure in the artillery and again denied any recreational or occupational noise exposure after service.  The Veteran also again denied a history of head trauma/skull fracture; dizziness, vertigo or imbalance; a diagnosis of neurological involvement; chemotherapy; long term IV antibiotics or known ototoxic drugs; otologic pathology; and familial hearing loss.  He commented that he had had mastoid surgery in the right ear during childhood.  As during the prior examination, a current complaint of tinnitus was noted; the Veteran reported that it was bilateral, constant, and had always been present, though he could not be specific about onset or circumstances of onset.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
40
55
LEFT
30
35
65
70
75

Speech audiometry testing was too unreliable to score.  The examiner reported that the Veteran could not adequately perform word recognition testing, Maryland CNC, and therefore, rating consideration requested on pure tone hearing threshold levels along.  The Veteran did not guess, and he was reinstructed and encouraged, pausing in word lists.  The examiner also indicated that immittance testing was not performed as study was completed on July 13, 2010, which showed normal middle ear pressure and low end normal range compliance, absent ipsilateral acoustic reflexes, bilaterally.  

The Veteran was diagnosed with mild to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner noted that tinnitus was as likely as not a symptom associated with the hearing loss and also noted that the Veteran denied having any hearing problems, expressing that his sole concern was tinnitus.  He further reported that the tinnitus wakes him up from a sleep state at night and disturbs sleep, "making me crazy."  

It was the examiner's opinion that hearing loss and tinnitus are as least as likely as not caused by or a result of military service.  Under the section entitled rationale for opinion given, the examiner indicated that it was worthy to note that the Veteran denied having any significant hearing difficulties.  The examiner also indicated that the whispered voice test is a poor procedure to try to determine auditory sensitivity at discrete frequencies as the results cannot be correlated to pure tone audiometry.  Therefore, it is possible that hearing loss could have existed at the time of induction and/or separation and gone undetected.  If it is possible to have had hearing loss at the time of separation, then it is possible the tinnitus is linked to this condition.  In essence, the opinion is based on inadequate information relative to auditory sensitivity.  

The Veteran submitted a November 2011 statement from Dr. F.C.E., who reported that the Veteran had had tinnitus for at least seven years and that his hearing test shows a high frequency hearing loss consistent with acoustic trauma and presbycusis.  

The Board acknowledges the fact that the examination performed in July 2010 was deemed inadequate for rating purposes because Puretone responses were unreliable and could not be replicated and speech recognition testing could not be initiated.  The Board also acknowledges that Dr. F.C.E. reported that tinnitus had been present for at least seven years and linked the Veteran's hearing loss in part to presbycusis, which is defined as a progressive, bilaterally symmetric perceptive hearing loss occurring with age.  See Dorland's Illustrated Medical Dictionary 1349 (28th ed. 1994).  Lastly, the Board acknowledges that after providing a positive nexus opinion, the October 2010 VA examiner noted that it was possible that hearing loss could have existed at the time of induction and/or separation and gone undetected and that if it is possible to have had hearing loss at the time of separation, then it is possible the tinnitus is linked to this condition.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2011); see also Morris v. West, 13 Vet. App. 94, 97 (1999); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

The Veteran's assertions that he was exposed to acoustic trauma in service and has had tinnitus since then are both competent and credible.  See Layno, 6 Vet. App. at 470 (1994).  Given the foregoing, and taking into consideration the positive nexus opinion provided by the October 2010 VA examiner and the opinion provided by Dr. F.C.E., which linked bilateral hearing loss in part to acoustic trauma, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for bilateral hearing loss and tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303, 3.385. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claims for bilateral hearing loss and tinnitus have been granted, the duty to notify and assist has been met to the extent necessary.  





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


